Citation Nr: 1340195	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  08-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disease.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1962 to April 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in January 2007, of a Department of Veterans Affairs (VA) Regional Office.

In February 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The claim was remanded by the Board in September 2009 and December 2011 for additional development.  As the requested development has been completed; no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam during the Vietnam era and exposure to Agent Orange is not shown.

2.  A skin disease, actinic keratosis, basal cell carcinoma, or dermatitis, was not affirmatively shown to have been present in service, basal cell carcinoma as a chronic disease was not manifest to a compensable degree within one year from the date of separation from service, and a skin disease, actinic keratosis, basal cell carcinoma, or dermatitis, first diagnosed after service is unrelated to an injury, disease, or event in service.




CONCLUSION OF LAW

A skin disease, actinic keratosis, basal cell carcinoma, or dermatitis, was not incurred in or aggravated by service and service connection for basal cell carcinoma as a chronic disease may not be presumed.  38 U.S.C.A. 1110, 1112, 1131, 1137, 1116, 5107(b)(West 2002); 38 C.F.R. 3.303, 3.307, 3.309 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).





The RO provided pre-adjudication VCAA notice by letter, dated in October 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The notice included the type of evidence needed to substantiate a claim of service connection due to Agent Orange, namely, medical or scientific evidence showing that his disabilities are associated with dioxin exposure, a chemical in Agent Orange, or a medical opinion of such an association.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The Veteran was afforded a VA examination in January 2012.  


The VA examination included a review of the history of the disability and findings sufficient for the Board to make an informed decision regarding the claim for service connection.  For these reasons, the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131, namely, 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.303, 3.307, and 3.309.





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include a malignant tumor or cancer, if the listed chronic disease became manifest to a degree of 10 percent within one year from date of separation from service.

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116.




The "Vietnam era" begins on January 9, 1962, and ends on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active military service and has a disease listed in 38 C.F.R. § 3.309(e), such disease shall be service connected if the requirements of 38 C.F.R. §3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of § 3.307(d) area also satisfied.  The listed diseases do not include actinic keratosis, basal cell carcinoma, or dermatitis.

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub.L.No.98-542, § 5, 98 Stat. 2, 725, 2, 727-20 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).





Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts

The National Personnel Records Center provided the Veteran's service personnel records, consisting of the DD-214, Qualification Record, Record of Assignments, Service Outside Continental United States, Chronological Record of Military Service, Records of Medals, Decorations, and Citations, which show that the Veteran served in the U.S. Army from April 1962 to April 1965, during the period of the Vietnam era.  He was assigned to Company B, 1st Battalion (Mech), 5th Infantry Regiment, 25th Infantry Division, from February 1964 to April 1965.  The unit was located in Hawaii. The Veteran's military occupational specialty (MOS) was track vehicle mechanic.  At Schofield Barracks in Hawaii, in October 1964, the Veteran was presented with a Driver Mechanic Badge and in November 1964 he was presented a marksman badge. 






A Morning Report shows that in June 1964 the Veteran was appointed a specialist 5.  A Driver Qualification Record shows that the Veteran was in driver's training in February and in September 1964.  An MOS Evaluation Report shows that in November 1964 the Veteran received a MOS score of 127. 

There is no record or order for temporary duty in Vietnam or any other official citation or record that the Veteran was in Vietnam. 

In October 2009, the National Archives and Records Administration (NARA) provided a condensed history of the 1st Battalion, 5th Infantry (Mech) for 1964. The history shows that from February to mid-March 1964, except for Company A, the battalion was involved in training in Hawaii.  From mid-March 1964 to late April 1964 Company B trained for an amphibious exercise in Hawaii. In May 1964, in June 1964, in September 1964, in November 1964, and in December 1964, the battalion participated in various training exercises in Hawaii. 

As for other units referred to by the Veteran, the NARA found no references to the 1st Provisional Machine Gun Platoon and the first reference for the 118th Aviation Company was in 1965. 

In April 2002, in his original application for VA disability compensation for other unrelated disabilities, the Veteran stated that he did not serve in Vietnam and that he was not exposed to Agent Orange. 

In a statement received October 2006, the Veteran stated that his rash was caused by exposure to herbicides at Hunter Liggett Military Reservation [California] in 1962, when as a member of a Combat Experimental Regiment he was sprayed with herbicides. The Veteran stated that while stationed in Hawaii in 1964 he was sent on temporary duty to a small camp near DaNang, Vietnam for two months, where he was assigned to a helicopter unit as a door gunner. 




In statements received in November 2007 and in February 2008, the Veteran stated that he served in Vietnam for about 61 days as a door gunner while on temporary duty to an aviation unit. 

The Veteran submitted several internet articles, which show that from 1963 to 1966 teams of volunteers, trained as aerial machine gunners from the 25th Infantry Division, were sent to Vietnam. An internet article, citing a General Order, dated in May 1964, shows that a machine gun platoon was organized from the 1st Battalion, 5th Infantry, 25th Infantry Division and attached to the 118th Aviation Company at Bien Hoa, Vietnam, for temporary duty for 90 days, and citing a General Order, dated in November 1964, the platoon was re-attached to the 145th Aviation Battalion. 

In February 2009, the Veteran testified that he volunteered as a door gunner for a unit sent to Vietnam in 1964 around May or July and that the unit was attached to the 118th Aviation Company for 90 days.  The Veteran also testified that his rash, which was characterized by itchy skin on his arms and legs, began two months prior to being discharged.  He testified that he received care for his rash in the late 1960s, but stated that the records had since been destroyed.

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of a skin condition to include actinic keratosis, basal cell carcinoma, or dermatitis.

After service, VA records show a history of treatment for mites.  In April 2002, the Veteran also complained of a dry, itchy skin.  In December 2004, the Veteran complained that he was unable to tolerate Metformin in part due to a skin reaction.  Metformin was discontinued and a new diabetes medication was prescribed, however, in April 2005, the Veteran continued to report a rash on his right and left upper extremities.




On VA examination in January 2012, the Veteran complained of a chronic rash on his arms, back, and legs, which he stated had onset during active military service.  Following service, the Veteran worked on a farm for approximately twenty-two years.  He admitted that he rarely wore sun screen.  The Veteran stated that he was diagnosed and treated for basal cell carcinoma in 2002 and hypertrophic actinic keratosis in April 2011.  

The VA examiner concluded that it was less likely than not that actinic keratosis basal cell carcinoma, or dermatitis was related to service.  The VA examiner explained that the Veteran's employment history suggested years of chronic sun exposure without regular application of sunscreen and that chronic sun exposure was a risk factor that could have caused the Veteran's actinic keratosis, basal cell carcinoma, and dermatitis of the upper extremities.

Analysis

Theories of Service Connection other than Exposure to Agent Orange

The Veteran is competent to describe symptoms of a skin rash in service, which is within the realm of the Veteran's personal experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness); and see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation). 




A skin rash in service answers the question of what happened, but does not answer the questions of a current disability or of a relationship or nexus to a skin rash and and any current skin disease.  Competent and credible evidence is still required to establish a current skin disease and nexus to a rash in service.  

Although the Veteran is competent to describe a skin rash, the service treatment records alone do not affirmatively show that a skin disease was present in service. 

As the Veteran is competent to describe a skin rash, a skin rash was "noted" in service, as a skin rash is indicative of a skin disease but not dispositive of a chronic disease, such as basal cell carcinoma, a form of cancer, which is recognized as a "chronic" disability under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b), pertaining to chronicity and continuity of symptomatology apply to basal cell carcinoma.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the presumption of service connection for a chronic disease manifesting during service and then again at any later date is available only for a chronic disease enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)). 

As neither actinic keratosis nor dermatitis is a chronic disease listed in 38 C.F.R. § 3.309, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection for skin disease, actinic keratosis or dermatitis under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  

As for basal cell carcinoma, a cancer of the skin, recognized as a "chronic" disability under 38 C.F.R. § 3.309(a), for the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the basal cell carcinoma and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).





As the service treatment records lack the documentation of the combination of manifestations sufficient to identify basal cell carcinoma and insufficient observation to establish chronicity at the time, basal cell carcinoma as a chronic disease was not shown in service.

Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  See Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303 (2007) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology). 

While basal cell carcinoma as a chronic disease was not affirmatively shown to have been present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe a skin rash.  To this extent, the Veteran's lay statements of a skin rash are competent evidence of postservice continuity of symptomatology. 

To the extent the Veteran asserts that his current skin disease is a continuation of a skin rash in service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms, the statement is an inference based on facts, it is an opinion rather than a statement of fact.

In addition to describing symptoms of a skin rash, which the Veteran as a lay person is competent to identify as a simple medical condition, the Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  




While a skin rash is capable of lay observation, cancer of the skin is not capable of lay observation and is not a simple medical condition.  See Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a simple medical condition, but not, for example, a form of cancer).  

As a form of cancer is not capable of lay observation, that is, not a simple medical condition, the Veteran is not competent to offer an opinion that basal cell carcinoma is related to service on the basis of continuity.  Davidson, at 1316.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of basal cell carcinoma. 

Although service connection for a skin disease is not established under either 38 C.F.R. § 3.303(a) or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b) on the basis of lay evidence, service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the medical evidence shows that basal cell carcinoma was diagnosed in 2002, 37 years after separation from service in 1965 and well beyond the one year presumptive period for basal cell carcinoma as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  



As for symptoms described by the Veteran that later support a diagnosis by a medical professional, no medical professional has attributed the current disease to an injury, disease, or event, including a skin rash, in service.

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the report of VA examination.   The VA examiner concluded that it was less likely than not that actinic keratosis, basal cell carcinoma, or dermatitis was related to service.  The VA examiner explained that the Veteran's employment history suggested years of chronic sun exposure without regular application of sunscreen and that chronic sun exposure was a risk factor that could have caused the Veteran's actinic keratosis, basal cell carcinoma, and dermatitis of the upper extremities. 

The medical opinion constitutes competent and persuasive evidence with respect to the question of the etiology of the present skin disease, which opposes rather than supports the claim.  The opinion was offered by a medical professional, who reviewed the Veteran's file and supported the conclusion reached in the opinion with reasoned analysis.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are no medical opinion to the contrary.  

To the extent the Veteran asserts a nexus to service, the Board finds that the medical opinion of the VA examiner outweighs the Veteran's lay opinion.

For these reasons, the preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







Theories of Service Connection based on Agent Orange Exposure

In statements and in testimony, the Veteran asserts that the claimed disabilities are due to exposure to Agent Orange in 1962 at Hunter Leggit Military Reservation in California and in Vietnam from about May to September 1964. 

While the Board determines that the Veteran's statements and testimony are admissible evidence, the Board, as fact finder, must assess the credibility and probative value or weight of the admissible evidence. Washington at 369 (2005). 

In determining whether the Veteran's statements and testimony are credible, the Board may consider internal inconsistency and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

As for the Veteran's statements and testimony that he was exposed to Agent Orange, while on temporary duty to Vietnam, near DaNang, beginning in May or July 1964, and that the unit was attached to the 118th Aviation Company for 90 days, the Board finds that the statements and testimony are not credible for the following reasons: a search of the Veteran's unit morning reports do not document any temporary duty assignment from May 1964 to December 1964; for the months of May, June, and July 1964 (covering a period of 90 days starting in May), a morning report, dated June 17, 1964, listed the Veteran as receiving an appointment to specialist 5; the report also shows that 15 members of the unit were on temporary duty, but there is no entry for the Veteran on temporary duty; for the months of July, August, and September 1964 (covering a period of 90 days starting in July 1964), a Driver Qualification Record shows that the Veteran attended a class on a M-151 vehicle at Battalion Maintenance (the 1st Battalion did not deploy to Vietnam until January 1966); according to an internet article submitted by the Veteran, the 118th Aviation Company was stationed at Bien Hoa, not DaNang. 




To the extent the Veteran's statement that he was exposed to Agent Orange, while on temporary duty to Vietnam, near DaNang, beginning in May or July 1964, is inconsistent with other evidence of record, which shows that Veteran was not on temporary duty and in fact during a period of time the Veteran states that he was in Vietnam there is evidence he was in a class in Hawaii. 

Also in the Veteran's initial application for VA disability compensation in April 2002, the Veteran stated that he did not serve in Vietnam and that he was not exposed to Agent Orange.  But in statements in September 2006, in November 2007 and in February 2008, the Veteran stated that he served in Vietnam. In February 2009, the Veteran testified that he volunteered as a door gunner for a unit sent to Vietnam.  To this extent the Veteran's statements are internally inconsistent. In statements in September 2006, in November 2007, and in February 2008, the Veteran stated that he was on temporary duty for two months. But in February 2009, the Veteran testified that he was sent to Vietnam for 90 days. To this extent the Veteran's statements are also internally inconsistent. 

Whether the Veteran was exposed to Agent Orange or not, actinic keratosis, basal cell carcinoma, or dermatitis is subject to presumptive service connection due to exposure to Agent Orange under 38 U.S.C.A. § 1116  as implemented by 38 C.F.R. §§ 3.307 and 3.309. 

As for exposure to Agent Orange in 1962 in California, presumptive exposure to Agent Orange and presumptive service connection under 38 U.S.C.A. § 1116  as implemented by 38 C.F.R. §§ 3.307  and 3.309 do not apply because the alleged exposure was in California, not Vietnam during the Vietnam era or in Korea. Except for the bare allegation, the Veteran has not presented any evidence of actual exposure to Agent Orange in 1962. 

A bare allegation of actual exposure without a factual foundation to support the allegation is insufficient to establish that the Veteran was actually exposed to Agent Orange in 1962 in California. 




As the Board finds that the Veteran was not actually exposed to Agent Orange in 1962 in California, the Board need not reach the question of exposure actually causing the claimed disabilities. 38 C.F.R. § 3.303(d); Combee at 1042. 

For the above reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a skin disease due to Agent Orange exposure and service connection is not warranted.   38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disease, actinic keratosis, basal cell carcinoma, or dermatitis, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


